Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE MARCH 8, 2010 CONTACTS: INVESTOR CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT - INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MEDIA CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, March 8, 2010 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.075 per share quarterly dividend that will be paid on April 15, 2010 to common shareholders of record on April 1, 2010.Chesapeake has approximately 651 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. 5% (2005) 4.50% 5% (2005B) NYSE Symbol N/A CHK Pr D N/A Date of Issue April 19, 2005 September 14, 2005 November 8, 2005 Registered CUSIP 165167859 165167842 165167826 144A CUSIP 165167867 N/A 165167834 Par Value per Share $0.01 $0.01 $0.01 Shares Outstanding 5,000 2,558,900 2,095,615 Liquidation Preference per Share $100 $100 $100 Record Date April 1, 2010 June 1, 2010 May 3, 2010 Payment Date April 15, 2010 June 15, 2010 May 17, 2010 Amount per Share $1.25 $1.125 $1.25 Chesapeake Energy Corporation is the second-largest producer of natural gas in the U.S.Headquartered in Oklahoma City, the company's operations are focused on the development of onshore unconventional and conventional natural gas in the U.S. in the Barnett Shale, Fayetteville Shale, Haynesville Shale, Marcellus Shale, Anadarko Basin, Arkoma Basin, Appalachian Basin, Permian Basin, Delaware Basin, South Texas, Texas Gulf Coast and East Texas regions of the United States.Further information is available at www.chk.com.
